Citation Nr: 1507839	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1950 to April 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in November 2014.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At his November 2014 videoconference hearing, prior to promulgation of a decision by the Board in the matter, the Veteran withdrew his appeal regarding his claim for an increased rating for service-connected PTSD.

2.  The Veteran's claim for entitlement to service connection for right ear hearing loss was denied in a June 1971 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

3.  Evidence received since the final June 1971 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right ear hearing loss.
4.  Resolving any doubt in favor of the Veteran, his current right ear hearing loss disability is related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for an increased rating for service-connected PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The June 1971 rating decision that denied service connection for a right ear hearing loss disability is final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  Evidence received since the final June 1971 rating decision is new and material; the criteria to reopen the claim for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

4.  The criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Increased Rating for PTSD

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, at his November 2014 hearing, the Veteran and his representative informed the undersigned VLJ that the Veteran wanted to withdraw his appeal on the issue of entitlement to an increased rating for PTSD.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration of this issue.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In May 1971, the Veteran filed a claim to establish service connection for, inter alia, a right ear hearing loss disability.  The Veteran's claim was denied in a June 1971 rating decision, on the basis that there was no evidence of a current diagnosis.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the June 1971 rating decision became final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In July 2008, the Veteran filed a petition to reopen, inter alia, his claim for service connection for a right ear hearing loss disability.  A May 2009 rating decision reopened the Veteran's claim but denied it on the merits.  

Although the AOJ reopened the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Evidence received since the last final June 1971 rating decision includes VA treatment records, a March 2009 VA examination report and opinion, and lay statements from the Veteran.  All the evidence is new, in that it was not previously of record at the time of the June 1971 rating decision.  Furthermore, the evidence is material because it addresses in-service symptoms of right ear hearing loss and the VA examination reports and opinions address the relationship between the Veteran's current right ear hearing loss and active service.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a right ear hearing loss disability is reopened.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

The Veteran claims that his current right ear hearing loss is related to his period of active service, including in-service noise exposure.

VA treatment records and VA audiology reports indicate that the Veteran has a right ear hearing loss disability for VA purposes.  Accordingly, the first Shedden element is met.  

With regard to an in-service incurrence, the Veteran's DD Forms 214 indicates that his occupational specialties included Air Police and First Sergeant of multiple Air Squadrons, including the 17th Bombardment Wing.  Additionally, the Veteran testified that his duties required him to be on and near the flight deck.  Specifically, he testified that approximately 14 years of his active service required him to work on the flight deck where there was constant exposure to aircraft noise.  The Veteran testified that when he knew he would be on the flight deck, he wore hearing protection, but that his office was next to the flight deck so he was exposed to the aircraft noise anytime he left his office, to include exposure without hearing protection.  Additionally, the Veteran reported that during his service in the Republic of Vietnam, he was exposed to approximately 142 mortar attacks without hearing protection.  The Veteran is competent to report events or symptoms he experienced.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events capable of lay observation).  The Board finds the Veteran's assertions are consistent with the circumstances of his service.  Thus, the second Shedden element is met.  

As to the final element, nexus evidence between the Veteran's current hearing loss and his in-service acoustic trauma, the Veteran was provided a VA audiological examination in March 2009.  However, the Board notes several deficiencies in the March 2009 audiology report.  Specifically, in rendering a negative etiological opinion, the examiner noted that the Veteran's service treatment records documented normal right ear hearing sensitivity at the Veteran's retirement from service and therefore his hearing loss was less likely as not related to acoustic trauma in service.  A review of the record reveals that the report of medical examination at retirement is dated in August 1969.  The Veteran had additional service from March 1970 to April 1971.  Accordingly, the negative VA opinion was premised on the inaccurate factual premise that the Veteran's right ear hearing acuity was normal at his retirement from active service.  Additionally, the audiologist's rationale, even assuming normal hearing at retirement, was inadequate.  The Court has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss).  Accordingly, the Board finds the March 2009 audiological opinion is inadequate to make an informed decision on the Veteran's claim and it is afforded little, if any, probative weight.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current right ear hearing loss is related to his active service.  As noted above, the Veteran currently has a right ear hearing loss disability and had significant acoustic trauma during service.  Moreover, at his hearing, the Veteran testified that he experienced difficulty hearing and had to ask people to repeat themselves during active service.  The Board finds the Veteran's report of having experienced longstanding hearing problems to be competent and credible evidence of continuing symptoms during and since active service.  The Veteran's account, in addition to the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2014) as it indicates that his right ear hearing loss is at least as likely as not related to his in-service acoustic trauma.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for right ear hearing loss is warranted.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to entitlement to an increased rating for service-connected PTSD is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for right ear hearing loss is reopened.

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


